Case 20-11218-MFW   Doc 763-4   Filed 07/17/20   Page 1 of 8




            EXHIBIT D
Case 20-11218-MFW   Doc 763-4   Filed 07/17/20   Page 2 of 8
Case 20-11218-MFW   Doc 763-4   Filed 07/17/20   Page 3 of 8
Case 20-11218-MFW   Doc 763-4   Filed 07/17/20   Page 4 of 8
Case 20-11218-MFW   Doc 763-4   Filed 07/17/20   Page 5 of 8
                Case 20-11218-MFW            Doc 763-4     Filed 07/17/20     Page 6 of 8




MARSH ALPHA ®
DIFFERENCE IN CONDITIONS DIRECTORS AND
OFFICERS LIABILITY INSURANCE

In consideration of the payment of, or promise to pay, the Premium; the Insurer, the Company and the
Insured agree as follows:


1    Insuring Agreements

    1.1 The Insurer will pay Non-Indemnified Loss resulting from a Claim First Made during the Policy
          Period on behalf of any Insured if that Non-Indemnified Loss is not paid by the Underlying
          Insurance for any reason including a Drop-Down Event.

    1.2 The Insurer will pay Non-Indemnified Loss resulting from a Claim First Made during the Policy
          Period on behalf of any Insured if:

          (a)    the Underlying Insurance is Exhausted; or

          (b)    a sub-limit in the Underlying Insurance that is applicable to that Non-Indemnified Loss
                 is Exhausted. No sub-limit will apply to that Non-Indemnified Loss under the Policy.

    1.3 If the events described in 1.1 and/or 1.2 arise and:

          (a)    the Insured would be entitled to greater recovery according to the terms and conditions
                 of any Underlying Policy, the Insurer will pay the Non-Indemnified Loss according to
                 the terms and conditions of the Underlying Policy that would provide the greatest
                 recovery to that Insured, except that the following provisions from the Policy will
                 always apply:
                     (i)    clause 2.2 Reinstatements;

                     (ii)   clause 2.3 Additional Limit for Policyholder Board Members;

                     (iii) clause 4 Limit of Liability;

                     (iv) clause 5.3 Subrogation and Recoupment;

                     (v)    clause 5.4.2 Claim Series;

                     (vi) clause 5.4.4 Entire Agreement;
                                                                                                           1
© Marsh Ltd 2019. Launch version Alpha v4 US PR MR Final 2019
                 Case 20-11218-MFW            Doc 763-4     Filed 07/17/20       Page 7 of 8



                       (vii) clause 5.5.3 Bankruptcy;

                       (viii) clause 6.59 Single Claim;

                       (ix) the Choice of Law and Jurisdiction section of the Risk Details; and

                       (x) any specific endorsement to the Policy.


          Notwithstanding clause 1.3, the Insurer will always retain a right to cancel the Policy for non-
          payment of Premium.

           (b)    the relevant Claim is brought and maintained against an Insured in a jurisdiction with
                  Locally Required Additional Cover, the Insurer will provide that Locally Required
                  Additional Cover for that Claim.
1.4       The Insurer will pay as Non-Indemnified Loss:

          (a)    Mitigation Costs incurred by or on behalf of an Insured with the Insurer's prior consent;

          (b)  Reputation Costs incurred by or on behalf of an Insured for a Claim or with the
                 prior consent with respect to a potential Claim, up to a single aggregate sub-limit of USD
                 250,000 under this Policy. This aggregate sub-limit shall form part of and not be in
                 addition to the Original Limit, Reinstated Limit and Second Reinstated Limit combined
                 and shall not increase the Single Claim Limit; and
           (c)   Witness Costs.


2     Special Policy Features

2.1    Executive Protection Consultation
For the purpose of planning and assessing the Company
purpose of assessing any Insured                                   Claim), the board of directors of any
Company is entitled to a complimentary initial consultation with an Executive Protection Team to
discuss considerations relating to such things as the nature and extent of the Insureds
the executive protection program as a whole (including any right to advancement).

The right to a consultation under this provision is subject to:

      (a) confirmation that there are no conflicts of interest that would preclude Executive Protection
          Team from providing the initial consultation, and
      (b) otherwise to the Executive Protection Team's decision, at its discretion, to agree to the
          consultation.


                                                                                                             2
© Marsh Ltd 2019. Launch version Alpha v4 US PR MR Final 2019
              Case 20-11218-MFW            Doc 763-4       Filed 07/17/20       Page 8 of 8



    (a) entering into a plea agreement, deferred prosecution agreement or similar resolution of a
        pending or potential criminal charge except where a payment is sought as described in 5.2.4 (2);
        or

    (b) reporting to an Official Body or to the Company that a breach of law or policy has or may have
        occurred or engaging in follow-on communications to such a report.

5.2.6 Appeals
If the Insured or the Underlying Insurer or insurer of the Overlying Insurance elects not to appeal a
judgment, the Insurer may appeal that judgment at its own expense, but the Insurer will be liable for
any increased award, costs, disbursements or interest arising from that appeal, except to the extent it is
paid by other insurance.

5.2.7 Other Insurance
With the exception of the Underlying Insurance, Overlying Insurance and independent directors liability
insurance (or similar insurances, including any personal umbrella insurance) held by any Insured, if other
valid and collectible insurance is Available to the Insured that covers Non-Indemnified Loss to which the
Policy would otherwise respond, the Policy will be excess of and will not contribute with that other
insurance. If such other insurance is not Available, the Policy will respond on behalf the Insured. Such a
response will not be construed as waiving or diminishing any of the            rights to recover from the
relevant insurer.

  5.3    Subrogation and Recoupment

5.3.1 Subrogation
If the Insurer pays Non-Indemnified Loss on behalf of an Insured, the Insurer is subrogated to any rights
that Insured may have to recover that Non-Indemnified Loss from another party including the
Company, an Underlying Insurer or an Overlying Insurer. The Insured will take all reasonable steps
required to enable the Insurer to secure such recovery including executing documents necessary for the
Insurer to bring an action in the         name.

Notwithstanding the paragraph above, the Insurer will not seek to recover Non-Indemnified Loss paid
on behalf of one Insured from another Insured unless it has been established that clause 3 (Exclusion)
applies to the Insured from whom recovery is sought.

5.3.2 Recoupment
If the Insurer advances Defense Costs and it is finally established that the Insurer had no liability under
the Policy, the Company will reimburse the Insurer to the extent that it is legally permitted to do so. If
the Company is legally prohibited from repaying the Defense Costs, the Insurer may seek to recoup
those costs from the Insured on whose behalf the Defense Costs were advanced.



                                                                                                          12
© Marsh Ltd 2019. Launch version Alpha v4 US PR MR Final 2019
